463 F.Supp.2d 365 (2006)
Joshua LINER, Plaintiff,
v.
Sergeant WRIGHT, et al., Defendants.
No. 99-CV-6084L.
United States District Court, W.D. New York.
November 27, 2006.
*366 Joshua Liner, Fishkill, NY, for Plaintiff.
Emil J. Bove, Jr., Office of New York State Attorney General, Rochester, NY, for Defendants.

DECISION AND ORDER
LARIMER, District Judge.
The Court conducted a jury trial on plaintiff's civil rights complaint against employees of the Department of Corrections. The trial concluded on February 16, 2006 when the jury answered certain interrogatories which constituted a verdict of no cause in favor of the defendants. Liner has appealed and now requests the district court to provide him with a free transcript. 28 U.S.C. § 753(f).
Apparently in response to the Second Circuit Court of Appeals Order of August 24, 2006, plaintiff filed a document in this Court on September 11, 2006 setting forth ten items which he suggests warrants a complete free trial transcript. For the most part, plaintiff's request is denied. Many of the items relate to matters for which there is no transcript, for example, the decision of the Court to dismiss some of the defendants.
Also, I do not understand some of the requests. For example, Item Number 4 refers to "your potato chip philosophy" concerning plaintiff's liberty makes little sense. Other requests are vague and do not raise a substantial issue on appeal. For example, it suggests, without elaboration that the "prejudicial affects" during the trial warrant preparation of the entire transcript. (Item No. 2 to plaintiff's filing of September 11, 2006).
There was some discussion on the record of the reasons why I denied plaintiff's request for an attorney, and I do hereby authorize preparation, for free, of that portion of the transcript. In all other respects, I believe plaintiff has failed to set forth "substantial questions" that warrant preparation of the entire trial transcript.
IT IS SO ORDERED.